Case 2:19-cv-00209-JRG Document 287 Filed 04/06/21 Page 1 of 2 PageID #: 16087




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                               MARSHALL DIVISION

 THE HILLMAN GROUP, INC.                     §
                                             §   Case No. 2:19-cv-00209-JRG
 v.                                          §   (Lead Case)
                                             §
 KEYME, LLC                                  §   Case No. 2:20-cv-00070-JRG
                                             §   (Member Case)


              MINUTES FOR JURY SELECTION/JURY TRIAL DAY NO. 2
             HELD BEFORE U. S. DISTRICT JUDGE RODNEY GILSTRAP
                                  April 6, 2021

OPEN: 08:28 AM                                                        ADJOURN: 05:52 PM

 ATTORNEYS FOR PLAINTIFF:                   See attached.

 ATTORNEYS FOR DEFENDANT:                   See attached.

 LAW CLERKS:                                Lee Matalon
                                            Will Nilsson
                                            Tom Derbish

 COURT REPORTER:                            Shelly Holmes, CSR-TCRR

 COURTROOM DEPUTY:                          Andrea Brunson


   TIME                                          MINUTES
 08:28 AM   Court opened.
 08:28 AM   Exhibits used prior day read into the record.
 08:29 AM   Jury entered the courtroom.
 08:30 AM   Direct examination of Mr. Michael Schmidt by Mr. Ivey, continued.
 08:36 AM   Cross examination of Mr. Michael Schmidt by Mr. Pak.
 09:06 AM   Redirect examination of Mr. Michael Schmidt by Mr. Ivey.
 09:09 AM   Witness dismissed.
 09:09 AM   Mr. O’Quinn and Mr. Craft introduced and proceeded with the reading of the deposition
            of Mr. James Abbott.
 09:12 AM   Mr. O’Quinn introduced the video deposition of Mr. Kristopher Borer.
 09:28 AM   Video deposition of Mr. Kristopher Borer completed.
 09:29 AM   Mr. O’Quinn introduced the video deposition of Mr. Brad Weinshenker.
 09:34 AM   Video deposition of Mr. Brad Weinshenker completed.
 09:35 AM   Jurors excused for morning break.
Case 2:19-cv-00209-JRG Document 287 Filed 04/06/21 Page 2 of 2 PageID #: 16088




   TIME                                        MINUTES
 09:36 AM   Court recessed for morning break.
 09:54 AM   Court reconvened.
 09:54 AM   Jury returned to courtroom.
 09:55 AM   Witness sworn. Direct examination of Dr. Richard Klopp by Mr. O’Quinn.
 11:22 AM   Jury returned to jury room.
 11:23 AM   The Court took up matters re: a raised objection. Mr. Pak argued for the Defendant.
            Mr. O’Quinn responded on behalf of the Plaintiff. Court overruled objection.
 11:32 AM   Jury returned to courtroom.
 11:33 AM   Direct examination of Dr. Richard Klopp by Mr. O’Quinn, continued.
 11:39 AM   Cross examination of Dr. Richard Klopp by Mr. Pak.
 11:54 AM   Jurors excused to jury room for lunch break.
 11:55 AM   Court recessed for lunch break.
 01:01 PM   Court reconvened.
 01:01 PM   Jury returned to courtroom.
 01:02 PM   Cross examination of Dr. Richard Klopp by Mr. Pak, continued.
 01:46 PM   Redirect examination of Dr. Richard Klopp by Mr. O’Quinn.
 01:54 PM   Recross examination of Dr. Richard Klopp by Mr. Pak.
 01:56 PM   Witness dismissed.
 01:57 PM   Witness sworn. Direct examination of Dr. Joshua Phinney by Mr. Ivey.
 02:38 PM   Off the record.
 02:39 PM   Back on the record.
 02:39 PM   Direct examination of Dr. Joshua Phinney by Mr. Ivey, continued.
 02:55 PM   Jurors excused for afternoon recess.
 02:57 PM   Court recessed for afternoon break.
 03:24 PM   Court reconvened.
 03:25 PM   Jury returned to courtroom.
 03:25 PM   Direct examination of Dr. Joshua Phinney by Mr. Ivey, continued.
 04:14 PM   Cross examination of Dr. Joshua Phinney by Mr. Pak.
 04:45 PM   Jury retired to jury room.
 04:45 PM   Court took up a matter with counsel.
 04:46 PM   Jury returned to courtroom.
 04:47 PM   Cross examination of Dr. Joshua Phinney by Mr. Pak, continued.
 05:01 PM   Redirect examination of Dr. Joshua Phinney by Mr. Ivey.
 05:06 PM   Recross examination of Dr. Joshua Phinney by Mr. Pak.
 05:10 PM   Additional redirect examination of Dr. Joshua Phinney by Mr. Ivey.
 05:12 PM   Additional recross examination of Dr. Joshua Phinney by Mr. Pak.
 05:13 PM   Additional redirect examination of Dr. Joshua Phinney by Mr. Ivey.
 05:13 PM   Witness dismissed.
 05:14 PM   Witness sworn. Direct examination of Mr. Randall Fagundo by Mr. Williamson.
 05:48 PM   Jurors recessed to jury room and dismissed for the day.
 05:50 PM   Court took up certain matters with counsel.
 05:52 PM   Court adjourned for the day.




                                           2
